DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Acknowledgement of Amendment
Applicant’s Amendment of 07/22/2022, is acknowledged. No new claims are added or cancelled. Claims 21-40 are currently pending.

Claim Rejections - 35 USC § 112
Applicant’s amendment to claims 21 overcomes the Rejection of claims  under 35 U.S.C. 112, the Rejection of claims  under 35 U.S.C. 112 is withdrawn.
 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsui et al. (20070052833 A1) in view of Neil (20060050403 A1).

Regarding claim 21, Matsui et al. discloses (see Figs. 1-9) a lens system for use with a camera (as in Fig. 1, 39 is a still camera, discloses the optical system OS is used with camera 39, see paragraph [0031]), comprising: 
a front anamorphic lens group  (L1 of GR1,  see paragraph [0064]-[0066]) positioned at an object side of the lens system (see paragraph [0061] discloses GR1 is on object side) and configured to produce an image that is compressed in a horizontal or vertical dimension that has a reduced aspect ratio  to receive an image and compress the image in a horizontal or vertical dimension to produce an image having a reduced aspect ratio (paragraph [0069] discloses anamorphic lens element L1 provides compressed light beam);
a corrective lens group  (any one of GR2-GR5) that is separate from the front anamorphic lens group (GR1) and that is position along an optical axis (AX) of the front anamorphic lens group to receive the compressed image produced by the front anamorphic lens group (as illustrated in Fig. 1, light beam enters through anamorphic lens lL1 and passes through lens group GR2-GR5 on to image sensor SR);
a digital image sensor (SR) separate from and positioned along an optical axis (AX) of the anamorphic lens group (L1 of GR1) and the corrective lens group (any one of GR2-GR5), wherein the corrective lens group is interposed between the front anamorphic lens group and the digital image sensor (lens groups GR2-GR5 are placed between GR1 and sensor SR).
Matsui et al. does not explicitly  state the corrective lens group is configured to improve an optical quality of the image at the digital image sensor by reducing a blurring of the image as produced by the digital image sensor.
Neil discloses  the corrective lens group is configured to improve an optical quality of the image at the digital image sensor by reducing a blurring of the image as produced by the digital image sensor (see paragraph [0091], [0092] and paragraph [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by adjusting second lens group formed on back side to improve quality of image at image sensor by adjusting sharpness and focal position to reduce blur as disclosed by Neil with the system of Matsui et al. for the purpose of improving sharpness or contrast of the image (see paragraph [0092] and paragraph [0093]), Also the adjustment of lenses for improving quality of image is well  known in the art for the purpose of providing clear image.

Regarding claim 22, Matsui et al. discloses the front anamorphic lens group comprises number of anamorphic lens elements (L1), and does not teach the corrective lens group comprises one or more of a toroidal lens or a birefringent material.
Neil discloses the corrective lens element comprises of toroidal lens element (paragraph [0109]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide corrective lens of toroidal lens type to improve quality of image at image sensor by adjusting sharpness and focal position to reduce blur as disclosed by Neil with the system of Matsui et al. for the purpose of improving sharpness or contrast of the image (see paragraph [0092] and paragraph [0093]), Also the adjustment of lenses for improving quality of image is well  known in the art for the purpose of providing clear image.

Regarding claim 23, 27, Matsui et al. illustrates (see Fig. 1) powered lens group that is separate from and that is interposed between the front anamorphic lens group and the corrective lens group wherein the corrective lens group comprises a number of powered lens elements (all lenses in groups GR2-GR3 having concave or convex surfaces forming powered lenses)  

Regarding claim 24, Matsui et al. illustrates (see Fig. 1)  the digital image sensor receives the image produced by the corrective lens group ( as illustrated in Fig. 1, light beam enters through anamorphic lens lL1 and passes through lens group GR2-GR5 on to image sensor SR).

Regarding claim 28, Neil discloses the front anamorphic lens group is configured to compress the image in a dimension of anamorphic compression by squeeze ratio of at least 1.19 (see abstract states ratio of less than 2:1 that includes 1.19).

Regarding claim 29, Matsui et al. discloses (see Figs. 1-9) a lens system for use with a digital camera (as in Fig. 1, 39 is a still digital camera, discloses the optical system OS is used with camera 39, see paragraph [0031]), comprising: 
a front anamorphic lens group  (L1 of GR1,  see paragraph [0064]-[0066]) positioned at an object side of the lens system (see paragraph [0061] discloses GR1 is on object side) and configured to receive an image and compress in a horizontal or vertical direction
a corrective lens group  (any one of GR2-GR5) that is separate from the front anamorphic lens group (GR1).
Matsui et al. does not explicitly  state the front anamorphic lens group compresses the image by squeeze ratio of at least 1.19 and the corrective lens group is configured to reduce a blurring of the image produced by the front anamorphic lens group in the direction of compression as produced by a digital image sensor positioned to receive an image from the corrective lens group.
Neil discloses the anamorphic lens compresses the image by squeeze ratio of at least 1.19 (see abstract states ratio of less than 2:1 that includes 1.19) and  the corrective lens group is configured to reduce a blurring of the image produced by the front anamorphic lens group in the direction of compression as produced by a digital image sensor positioned to receive an image from the corrective lens group (see paragraph [0091], [0092] and paragraph [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention by adjusting second lens group formed on back side to improve quality of image at image sensor by adjusting sharpness and focal position to reduce blur as disclosed by Neil with the system of Matsui et al. for the purpose of improving sharpness or contrast of the image (see paragraph [0092] and paragraph [0093]), Also the adjustment of lenses for improving quality of image is well  known in the art for the purpose of providing clear image.

Regarding claim 30, Matsui et al. discloses (see Figs. 1-9) the corrective lens group (any one of GR2-GR5) is interposed between the digital image sensor  (SR)  and the front anamorphic lens group (GR1), wherein the corrective lens group is aligned along the optical axis of the front anamorphic lens group (all the lenses in Fig. 1 are aligned on optical axis AX).

Regarding claim 31  Matsui et al. in view of Neil discloses the lens as in claim 29 except the corrective lens element comprises a birefringent material.
It would have been obvious before the effective filing date of the claimed invention was to use birefringent material for improving image; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 32, Matsui et al. discloses (see Fig. 1) the corrective lens group comprises a toroidal lens element (see paragraph [0102]).

Regarding claim 33, Matsui et al. illustrates (see Fig. 1) powered lens group that is separate from and that is interposed between the front anamorphic lens group and the corrective lens group wherein the corrective lens group comprises a number of powered lens elements (all lenses in groups GR2-GR3 having concave or convex surfaces forming powered lenses)  

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsui et al. (20070052833 A1)  in view of Neil (20060050403 A1) and further in view of Lipton et al. (20150301313 A1).

Regarding claim 25, Matsui et al. in view of Neil discloses the lens as in claim 24 except the digital image sensor has an active imaging area with a width along the horizontal or vertical dimension that is greater than 35 millimeters.
Lipton et al. discloses lens system as in Fig. 3A-3B the digital image sensor (302) has an active imaging area with a width along the horizontal or vertical dimension that is greater than about 35 millimeters. (paragraph [0030] discloses use of single digital image sensor having size established for 35mm film indicating one of the dimension more than 35 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wider than 35 mm image sensor  as disclosed by Lipton et al. within the lens system of Matsui et al. in view of Neil in order to form super 35 imaging element (paragraph [0030]-[0034]).

Claim 26 and 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over by Matsui et al. (20070052833 A1) in view of Neil (20060050403 A1) and further in view of Kweon et al. (20090052050 A1).

Regarding claim 26, Matsui et al.  in view of Neil discloses the lens system as in claim 24.
Matsui et al.  in view of Neil do not teach the digital image sensor comprises an optical low-pass filter and wherein the blurring of the image is caused by the optical low-pass filter, however Neil discloses of curing a blurring condition by adjusting lenses inherently will cures blurriness caused by any other optical element within the optical path (including a filter). 
Kweon et al. discloses (see Fig. 9) the digital image sensor (932) includes an optical low-pass filter (F) (see paragraph [0173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical low pass filter between image sensor and corrective lens as disclosed by Kweon et al. within the lens system of Matsui et al.  in view of Neil in order to remove a moire effect from the image (paragraph [0173]).

Regarding claim 34, Matsui et al. in view of Neil discloses the lens system as in claim 29.
Matsui et al.  in view of Neil do not teach the digital image sensor comprises an optical low-pass filter. 
Kweon et al. discloses (see Fig. 9) the digital image sensor (932) includes an optical low-pass filter (F) (see paragraph [0173]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an optical low pass filter between image sensor and corrective lens as disclosed by Kweon et al. within the lens system of Matsui et al.  in view of Neil in order to remove a moire effect from the image (paragraph [0173]).

Regarding claim 35,  Neil discloses adjustment of the cylindrical lenses cures blurriness of the image produced by imaging element which inherently cures any blurriness caused by low-pass filter for adjustment of lenses for curing blurriness observed on the digital image sensor includes blurriness caused by any optical element on located within image transmitting ray and the optical axis that include any type of filters.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsui et al. (20070052833 A1)  in view of Neil (20060050403 A1)  and further in view of Lipton et al. (20150301313 A1) and Kweon et al. (20090052050 A1).

	Regarding claim 36-40, The Examiner notes that the claims 36-40 are drawn to a method for improving an optical quality of image produced by a lens system which is incidental to the claimed lens system as in claims 21-35.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Matsui et al.,  Neil, Lipton et al. and Kweon et al.  
	The Examiner notes further that Matsui et al.,  Neil, Lipton et al. and Kweon et al.  discloses/teaches the device limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        August 13, 2022


/Joseph P Martinez/Primary Examiner, Art Unit 2872